FILED
                                                                                   Jul 07, 2020
                                                                                  01:41 PM(CT)
                                                                                   TENNESSEE
                                                                              WORKERS' COMPENSATION
                                                                                 APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD


Antonio Lane, Sr.                             )   Docket No.      2018-08-1503
                                              )
v.                                            )   State File No. 45081-2017
                                              )
Securemedy, Inc., et al                       )
                                              )
                                              )
Appeal from the Court of Workers’             )
Compensation Claims                           )
Deana C. Seymour, Judge                       )

                                 Vacated and Remanded

Following a court-approved settlement of the employee’s claim for workers’ compensation
benefits, the employee sought additional medical treatment for lumbar complaints that he
contended should be provided as a result of the settlement agreement. The employer
declined to authorize the treatment, and the employee filed a petition for benefits seeking
additional medical care. Following a hearing, the trial court concluded that the parties’
settlement agreement did not exclude future medical care for any of the employee’s work
injuries and ordered the employer to provide future medical treatment for the employee’s
low back complaints. The employer has appealed. Tennessee Code Annotated section 50-
6-240(d) mandates that settlement agreements “compromising and settling the issue of
future medical benefits” include a provision confirming that the employee has been
informed of the potential consequences of the settlement, if any, with respect to Medicare
and TennCare benefits and liabilities. Here, the parties’ settlement agreement did not
include such a provision, and neither the parties nor the trial court addressed the
applicability of section 50-6-240(d) to the parties’ settlement agreement. Without
addressing the merits of the issues raised by the employer, we vacate the trial court’s order
and remand the case for the trial court’s consideration of the applicability of section 50-6-
240(d) to the parties’ settlement agreement and the impact on this case, if any, of the
absence of the statutory language from that agreement.

Judge Pele I. Godkin delivered the opinion of the Appeals Board in which Presiding Judge
Timothy W. Conner and Judge David F. Hensley joined.

Charlie Patrick, Memphis, Tennessee, for the employer-appellant, Securemedy, Inc.


                                             1
Antonio Lane, Sr., Memphis, Tennessee, employee-appellee, pro se

                                      Memorandum Opinion 1

        Antonio Lane, Sr. (“Employee”), was involved in a motor vehicle accident and
suffered injuries to his neck and low back on May 28, 2017, while in the course of his
employment as a security guard with Securemedy, Inc. (“Employer”). Employer accepted
the claim as compensable and authorized medical treatment with Dr. Samuel Murrell, who
diagnosed Employee with a low back strain and a disc herniation at the C3-4 level of the
cervical spine. On May 23, 2018, Dr. Murrell opined that Employee had reached maximum
medical improvement for his injury and assigned a permanent medical impairment rating
of 6%. The parties entered into a settlement agreement that was approved by the trial court
on December 20, 2018. Thereafter, Employee requested medical treatment for his lumbar
spine, which was denied by Employer based upon certain language in the settlement
agreement that it contended limited Employee’s future medical benefits to treatment related
to Employee’s cervical spine. 2

       Employee filed a petition for benefits requesting medical care for his lumbar spine.
Following an unsuccessful mediation, Employee filed a request for an expedited hearing.
The trial court determined that an expedited hearing would be improper and concluded that
Tennessee Code Annotated section 50-6-204(g)(2)(B) (2019) governs a hearing for post-
settlement medical benefits, noting that Employee “must prove all essential elements of his
claim by a preponderance of the evidence.”

        Following the hearing, the trial court concluded that the parties’ settlement
agreement entitled Employee to future medical care for his lumbar spine. In reaching its
conclusion, the trial court noted that the settlement agreement “did not exclude any injury
from the provision of open future medical benefits.” As a result, the court “default[ed] to
the interpretation most consistent with the statutory intent of providing benefits to injured
workers.” The trial court further concluded that the settlement agreement contained no
language limiting future medical benefits and no language documenting any consideration
for an agreement to limit medical benefits. The court determined that the “four corners”
of the settlement agreement provided future medical benefits for work injuries sustained

1
  “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
2
 Employer cites the following language from the settlement agreement in support of its position: “Employer
agrees to pay for reasonable and necessary authorized future medical expenses which are directly related to
the subject injury, specifically Employee’s only permanent diagnosis of small disc herniation at the C3-4
level of the cervical spine pursuant to Tenn. Code Ann. § 50-6-204.” There was no language in the
settlement agreement expressly limiting or terminating Employee’s right to future medical treatment for
the compensable lumbar spine condition.
                                                    2
by Employee, although Employee must still “prove that the treatment he seeks is causally-
related to the accident.” Employer has appealed.

       In its brief, Employer asserts the trial court erred in ordering it to provide medical
care for Employee’s lumbar spine complaints “based on an ambiguity in the parties’
settlement agreement.” Further, Employer asserts that “[n]otwithstanding this challenge
to the trial court’s ruling, the trial court also erred in ordering [Employer] to provide
medical care for [Employee’s] current lumbar spine complaints” because Employee failed
to prove that his “current need for treatment is causally related to the work-related injury.”
Finally, Employer asserts that the trial court erred by failing to address its res judicata
defense.

       While we do not address the merits of Employer’s issues in this opinion, we note
that Employer’s first issue assumes that the trial court found the language in the parties’
settlement agreement concerning future medical care to be ambiguous. However, neither
the parties nor the trial court addressed the applicability of Tennessee Code Annotated
section 50-6-240(d) to the parties’ settlement agreement, which provides, in part, as
follows:

       Nothing in this section shall be construed to prohibit the parties from
       compromising and settling the issue of future medical benefits at any time;
       provided, that the settlement agreement is approved by a judge of the court
       of workers’ compensation claims, and includes a provision confirming that
       the employee has been informed of the potential consequences of the
       settlement, if any, with respect to [M]edicare and TennCare benefits and
       liabilities.

Tenn. Code Ann. § 50-6-240(d) (2019) (emphasis added).

       Here, the parties’ settlement agreement did not include a provision “confirming that
the employee [was] informed of the potential consequences of the settlement, if any, with
respect to [M]edicare and TennCare benefits and liabilities” as provided in section 50-6-
240(d). Citing section 50-6-240, the trial court noted that “the issue of future medical
treatment may be resolved by agreement,” but the court did not address the absence of a
provision “confirming that the [E]mployee [was] informed of the potential consequences
of the settlement, if any,” as contemplated in section 50-6-240(d). Consequently, we are
compelled to vacate the trial court’s order and remand the case. The trial court’s order
compelling Employer to provide future medical treatment for Employee’s low back
complaints is vacated, and the case is remanded for the trial court’s consideration of the
applicability of section 50-6-240(d) to the parties’ settlement agreement and the impact on
this case, if any, of the absence of the statutory language from that agreement. Costs on
appeal are taxed to Employer.


                                              3
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Antonio Lane, Sr.                                     )      Docket No. 2018-08-1503
                                                      )
v.                                                    )      State File No. 45081-2017
                                                      )
Securemedy, Inc., et al.                              )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Deana C. Seymour, Judge                               )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 7th day
of July, 2020.


 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Antonio Lane, Sr.                                                   X     ablanesr@gmail.com
 Charles R. Patrick                                                  X     charlie.patrick@leitnerfirm.com
 Yonishka Voorhees                                                         yonishka.voorhees@letinerfirm.com
 Deana C. Seymour, Judge                                             X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov